Title: From George Washington to Battaile Muse, 3 November 1784
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 3d Novr 1784.

Your letter of the 12 th of Septr only came to my hands a few days ago. You can best tell how far the collection of my Rents in Berkeley, Frederick, Fauquier & Loudoun would interfere with the business you have to execute for Colo. Fairfax. If it can be made to comport with his, and the Gentleman who employed you to look after it would signify as much I should be very willing to commit my smaller matters to your care—and would then, as soon as it should be in my power, transmit you a Rental of the Sums (as far as I can ascertain them) which are due.
At any rate, as Mr Whiting is about to quit the tenement he holds of mine—as he is a good deal in arre⟨ars⟩ of rent—as common fame not only denomin⟨a⟩tes him a bad manager but one who is very much involved; which may occasion me a good deal of trouble if not loss, if his effects are suffered to be removed before the Sum which he owes me for rent is secured—I have to request that you will cause distress to be made before this event takes place unless he will give indubitable security for the payment of it in Six Months.
You will readily perceive by this, that my meaning on the one hand is not to loose the hold which the law gives me of his property on the premises unless he will secure me in some other manner—and on the other hand, not to distress him beyond what a prudent regard to my own interest & that security which justice requires makes absolutely necessary.
Enclosed you have a statement of the Acct between us. On the 25th of Decr next another rent will become due (making in the whole £199.8.0) the securing of which is also necessary. I am Sir Yr Very Hble Servt

Go: Washington

